McHUGH, Justice,
dissenting:
I respectfully dissent from the majority’s invasion of the province of the jury.
‘Questions of negligence, due care, proximate cause and concurrent negligence present issues of fact for jury determination when the evidence pertaining to such issues is conflicting or where the facts, even though undisputed, are such that reasonable men may draw different conclusions from them.’ Syl. pt. 1, Ratlief v. Yokum, 167 W.Va. 779, 280 S.E.2d 584 (1981), quoting, syl. pt. 5, Hatten v. Mason Realty Co., 148 W.Va. 380, 135 S.E.2d 236 (1964).
Syl. pt. 6, McAllister v. Weirton Hospital Co., 173 W.Va. 75, 312 S.E.2d 738 (1983).
I am of the opinion there was sufficient evidence presented from which a reasonable juror could infer that Park Corporation was negligent in failing to maintain the dock in a safe condition, and that its negligence proximately caused the plaintiffs’ property to be injured. The jury was properly instructed on the questions of negligence and proximate cause. The trial judge did not err in denying the plaintiffs’ motions for a directed verdict.
I am authorized to state that Justice McGRAW joins me in this dissent.